 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Electrical Contractors Association(Hudson-Bergen Divisionof the NewJersey Chapter ofNECA)andMartin Bleier and James Mastersonand Local UnionNo. 164,International Brother-hood of ElectricalWorkers, AFL-CIO,Party to theContractLocal Union No. 164,International Brotherhood ofElectricalWorkers,AFL-CIOandMartin Bleierand James Masterson and National Electrical Con-tractors Association(Hudson-Bergen Division of theNew Jersey Chapter ofNECA),Party to the Con-tract.Cases 22-CA-3803, 22-CA-3918, 22-CB-1502, and 22-CB-1565April 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn February 10, 1971, Trial Examiner Melvin J.Welles issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed initsentirety, as set forth in the attached Trial Ex-aminer'sDecision. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision witha supporting brief, and the Respondent Local UnionNo. 164, International Brotherhood of ElectricalWorkers, AFL-CIO, filed cross-exceptions and a briefin support thereof and in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herbyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions, and cross-excep-tions, and the entire record in this proceeding, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.190 NLRB No. 43TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This case was heardat Newark, New Jersey, on October 26, and December 21 and22, 1970, based on charges filed by two individuals, MartinBleier and James Masterson, on May 20, 1969, and a com-plaint issued September 25, 1970. The hearing began on Octo-ber 26 before Trial Examiner Robert Cohn. At that timeRespondent Union, joined by Respondent Company, movedto dismiss the complaint on the ground that the alleged viola-tions of the Act occurred more than 6 months preceding thefiling of the charges herein, and were accordingly barred bySection 10(b) of the Act. No evidence was taken on that day;the parties arguing orally before Trial Examiner Cohn on themotion which had been filed. Trial Examiner Cohn post-poned the hearing in order to study the allegations of thecomplaint and rule on the motion. On November 25, 1970,Trial Examiner Cohn denied the motion on the ground thatthe issues should be resolved on the basis of record testimony.The case was then resumed before me on the aforesaid dates.The complaint alleges that Respondent Company violatedSection 8(a)(1) and (3) of the Act and Respondent Unionviolated Section 8(b)(1)(A) and (2) of the Act. Both Respond-ents filed answers denying any violations of the Act andraising the affirmative defense to the 10(b) statute of limita-tions. The General Counsel, the Association, and the Unionfiled briefs with me.Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNational Electrical Contractors Association (Hudson-Ber-gen Division of the New Jersey Chapter of NECA) is anassociation of employers whose members are engaged in thebuilding and construction industry performing electrical con-struction work both in and outside the State of New Jersey.The Association, pursuant to delegation from its members,conducts collective-bargaining negotiations on their behalfand enters into a single collective-bargaining agreement withthe Union. During the preceding 12 months employer-mem-bers of Respondent Association have both received and pur-chased goods from points outside the State of New Jerseyvalued in excess of $50,000. On these admitted facts, I findthat Respondent Association is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE UNION INVOLVEDLocal Union No. 164, International Brotherhood of Elec-tricalWorkers, AFL-CIO, is, asit admits, a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDThe Issues and the General Counsel's TheoryRespondent Association and Respondent Union have beenin contractual relationship for many years. The 1961 contractbetween the two contained a referral procedure which madethe Union the exclusive source of referrals of applicants foremployment, and contained a system of priority for suchreferrals.At that time the priority order was in four groups.The first provided that all applicants with 5 or more years'experience in the trade, who were residents of the geograph-ical area, who had passed a journeymen's examination givenby any duly constituted local union of the IBEW, and whohad been employed for a period of at least 1 year during the NATIONAL ELECTRICAL CONTRACTORS ASSN.preceding 4 years under the collective-bargaining agreementbetween the parties, were to receive preference over all othergroups. The second preference group contained all applicantswith 5 or more years' experience in the trade who had passedthe journeymen's examination given by any duly constitutedlocal of the IBEW.'In 1963 the parties amended the referral procedures of thiscontract by adding a new Group 1, which contained the samerequirements as had Group 1 of the 1961 contract except thatthe journeymen's examination had to be given by Local 164,the Respondent Local here,in order to qualify an applicantfor the new Group 1.The old Group 1 became Group 2 afterthis amendment,and each other group went down one levelin priority thereafter.This amended priority grouping wascarried over into the 1964 contract between the parties andhas been maintained in subsequent contracts between Re-spondent Association and Respondent Union.The General Counsel concedes the validity on its face ofthis order of preference as it has existed since 1963. TheGeneral Counsel contends,however,that the adoption of thisnew Group 1 without taking into consideration the compe-tency of those men who had been working as journeymenelectricians for a long period of time,such as the ChargingParties, was unfair and arbitrary,and therefore in violationof the Union's statutory duty fairly to represent all em-ployees, under the principle ofMiranda Fuel Co.,140 NLRB181, enforcement denied 326 F.2d 172(C.A. 2). The GeneralCounsel does not contend that the change was designed todiscriminate against the Charging Parties or any other appli-cants for employment on the ground that they were not mem-bers of Local 164, or indeed on any other basis peculiar tothem as individuals or as a group. Essentially,the GeneralCounsel's claim is that although the new priority system waslawful on its face, and could even be lawful as to people whoused the union hiring hall thereafter,and people who mayhave used the hall only for a short time,the Union and theCompany should have had a"grandfather clause,"keepingthe Charging Parties or anyone similarly situated in Group1, even though they did not meet the qualification requiredtherefor of passing an examination administered by Local164.As to Respondent Association,the General Counsel'stheory of a violation is perhaps best expressed by quotingfrom its brief to me. "It is submitted that NECA,by beingparty to an agreement which,by its arbitrary and invidiousapplication to the Charging Parties, under the circumstancesof this case,accords unlawful preference in referrals,violatedSection 8(a)(l) and(3) of the Act."As indicated above, Respondent'sAssociation and Unionboth moved to dismiss the complaint on the ground that thecharge was filed more than 6 months after the amendment tothe contract in 1963. In view of my disposition of the substan-tive question in this case,I find it unnecessary to decide the10(b) issue. Accordingly,Imake no resolution of the conflictin the testimony between the Charging Parties and witnessesfor the Respondents with respect to whether or not either ofthe Charging Parties knew or should have known of thechange long before 6 months prior to May 20,1969, when theoriginal charges in this case were filed.Concluding FindingsIn support of his theory of the case,the General Counselat the hearing adduced evidence from the Charging Partiesto show that they had worked for relatively long periods oftime under the jurisdiction of Local 164,having been referredto jobs all during the period prior to the 1963 amendment as'The third and fourth groups'requirements need not be set forth197Group 1 applicants without any question.Thus, the GeneralCounsel's affirmative case,as indicated above,rests solely onthe theory that the Union acted unfairly in not continuing theGroup 1 priority to the Charging Parties when they hadalready demonstrated their qualifications for the job by beingreferred to jobs by Local 164 in the period prior to the change.In his brief to me,the General Counsel contends that Local164's reasons,adduced at the hearing through its witnesses,for adding the new Group 1 in 1963 were either unsupportedby competent testimony or were themselves arbitrary andunfair,and, therefore,that the General Counsel'sprima faciecase is bolstered by the failure of Local 164 adequately eitherto explain the charge or to advance cogent reasons for thechange.For the reasons set forth below,I am constrained to findthat the General Counsel has not made outa prima faciecase.I do not,therefore,find it necessary to resolve the conflictsin the testimony concerning the competence of Bleier andMasterson,the Charging Parties, nor do I find it necessary todecide whether or not they actually passed journeyman ex-aminations at other IBEW locals,whether or not they wereactually in Group 1 prior to the 1963 change,and whetheror not Respondent's asserted reasons for the change are borneout by the facts. My conclusion is based on the assumption,although not the finding,that Charging Party Bleier has beenemployed as a journeyman electrician for some 29 years andhas been Local 164's hiring hall for approximately 25 years,and that Charging Party Masterson has worked as a journey-man electrician for some 12 years, and has been using Local164's hiring hall for approximately 9 years.In my opinion, the General Counsel's theory of this caseisself-refuting.It is conceded that the new groupings 1through 5 are lawful on their face.2 It is further conceded thatthey were not adopted with any intent to discriminate on thebasis of union membership or any attribute thereof of anypersons using the Union's hiring hall.It is similarly concededthat there was nothing in the change designed to discriminatein any sense of that word against any particular individual orgroups of individuals.The only basis on which the change isviewed as unfair by the General Counsel and therefore inviolation of the Union's obligation fairly to represent all em-ployees is the asserted vested right of Bleier,Masterson, andothers similarly situated to retain their position in Group 1because they had worked for a relatively long period of timeout of that grouping.The mere fact that a change in the priority system waseffected cannot, in my view,serve as a basis for finding thatthe Union unfairly represented the Charging Parties or any-one else.To find to the contrary would require that a unionbe stuck forever with whatever requirements it first invoked,or obtained from an employer in an agreement on becomingthe bargaining representative,for any change in the prioritysystem necessarily is going to affect the priority of someemployeesvis-a-visother employees who use the exclusivereferral system.Accepting the General Counsel's view thatthe Union should preserve the prior standing of at least thoseapplicants for employment who had been in a higher rankinggroup for a relatively long period of time would lead to acompletely unworkable and chaotic situation. It would meanthat each time a union(or employer)decided to change apriority system for whatever nondiscriminatory reason it mayhave in doing so, it would have to exempt from the operationof the change all people who had been in different categories'This concession accords with the Board's holdings inLocal 367, IBEW(NECA),134 NLRB132,135, Local Union No. 269,IBEW(NECA),149NLRB 768,LocalNo. 42,International Associationof Heat& Frost Insula-tors&AsbestosWorkers(CatalyticConstruction Co),164 NLRB 916 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously. As more and more changes.were made, this wouldresult in an almost insuperable bookkeeping problem. Theeffect of such a holding would also be to substitute the judg-ment of some other body, a trial examiner or the Board, forexample, for that of the parties to the agreement as to justwhat is fair with respect to those applicants or employees whomay be in a lower category by application of a change in thesystem. Interestingly, in this case, there is no evidence at allthat either Bleier or Masterson failed to get referred as aresult of being in Group 2, or any other group rather thanGroup 1, for the period from the change in the groupings tothe time of the hearing in thiscase.Although, of course, beingplaced in a lower grouping for a discriminatory reason wouldbe a violation even if by chance being in the lower groupingdid not adversely affect the employment of the individualconcerned, that fact does serve to emphasize that the Unionwas not out to "get" either Bleier or Masterson by the 1963change. As indicated, the General Counsel does not so con-tend in any event. I must consider also that, as the SupremeCourt said inFord Motor Co. v. Hoffman,345 U.S. 330, "Awide range of reasonableness must be allowed a statutorybargaining representative in serving the unit it represents,subject always to complete good faith and honesty of purposein the exercise of its discretion." The action of the Union inthis case in obtaining the new priority system in 1963 doesnot, in my view, fall outside that "wide range of reasonable-ness."Indeed the conceded validity of the new system itselfserves to demonstrate that the system can be adopted withoutthe sort of saving clause or "grandfather clause" that theGeneral Counsel in his view of what is fair would have theBoard impose here.Finally, there is no basis in this record nor does the GeneralCounsel contend that 'Bleier or Masterson or any other userof the Union's referral system was precluded from takingLocal 164's journeyman examination. Thus, there was noth-ing in the change that forever froze Bleier or Masterson intoan inferior grouping from that which they had enjoyed ear-lier.Either could have, by taking Local 164's examinationand passing it, become again a Group 1 priority man. For allthese reasons, I am constrained to find that the GeneralCounsel has not carried his burden of proof of demonstratingeither by logic or by evidence that the change in the priorityreferral system in this case was unfair within the meaning ofthe Board'sMirandadoctrine.'In view of my conclusion that the Union has not breachedits duty of fair representation by the 1963 change, obviouslythe Company has not violated the Act by agreeing to thischange.'CONCLUSIONS OF LAW1.Respondent Association is an employer and is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent Association and Respondent Union havenot engaged in and are not engaging in violations of Section8(a)(1) and (3) and Section 8(b)(1)(A) and (2), respectively,of the Act.RECOMMENDED ORDERIt is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.'New York TypographicalUnionNumber Six, I.T.U. (The New YorkTimes Co.),144 NLRB 1555;affd.sub nom.Cafero v. N.L.R.B.,336 F.2d115 (C.A. 2).'Even ifIam wrong in concludingthat the Unionhas not breached itsduty offair representation, I doubt whether the Companywould automati-cally beguilty of an unfair labor practice when it entered into concededlylawful contractual agreement, and there is no evidence of unlawful adminis-tration of that agreement.However, I need not decide that question at thispoint.